     Case 3:20-cv-01048-W-AGS Document 10 Filed 08/27/20 PageID.114 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LEVEL 10 CONSTRUCTION, LP,                           Case No.: 20-CV-1048 W (AGS)
10                                       Plaintiff,
                                                          ORDER ON STIPULATION FOR
11   v.                                                   DISMISSAL WITH PREJUDICE
                                                          [DOC. 9]
12   SEA WORLD LLC dba SEA WORLD
     SAN DIEGO,
13
                                       Defendant.
14
15         Parties have filed a stipulation for dismissal of this case with prejudice. [Doc. 9.]
16   Accordingly, this action is dismissed WITH PREJUDICE. Per the terms of the joint
17   stipulation, each party is to bear its own fees and costs.
18
19         IT IS SO ORDERED.
20
21
     Dated: August 27, 2020
22
23
24
25
26
27
28

                                                      1
                                                                                 20-CV-1048 W (AGS)
